           Case: 3:16-cr-00073-NBB-RP Doc #: 81 Filed: 05/04/21 1 of 1 PageID #: 257




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    OXFORD DIVISION




     UNITED STATES OF AMERICA

v.                                                         CRIMINAL NO. 3:16cr73-NBB-RP-2

     JOSHUA LEIGH



                                   ORDER SUBSTITUTING COUNSEL

            The Federal Public Defender has moved for an order substituting counsel in the above-

     styled and numbered cause due to a potential conflict of interest. The Office of the Federal Public

     Defender contacted Thomas C. Levidiotis on May 4, 2021, who agreed to be appointed as counsel

     to represent this defendant in his cause to eliminate any possibility of a conflict of interest and

     Thomas C. Levidiotis agreed to be substituted as counsel for the defendant.

            Therefore, IT IS HEREBY ORDERED AND ADJUDGED that:

            The Office of the Federal Public Defender is hereby released from the obligation of the

     representation of this defendant and any other responsibilities concerning the above-styled and

     numbered cause and that Thomas C. Levidiotis hereby substituted as counsel of record for the

     defendant in this cause.

            IT IS SO ORDERED this the 4th day of May, 2021.



                                                  /s/ Jane M. Virden
                                                  UNITED STATES MAGISTRATE JUDGE
